Citation Nr: 1043330	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a right 
ankle sprain.  

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for headaches.  

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a stomach 
disorder.  

4.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for degenerative 
joint disease of both knees.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant & spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to June 1967 
and from June 1968 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in January 2004 by the 
VARO in Houston, Texas, in which the Veteran's claims to reopen 
for service connection for a right ankle sprain, headaches, 
stomach disorder, degenerative joint disease of both knees were 
reopened on the basis of the VA's receipt of new and material 
evidence, but each reopened claim was therein denied on their 
merits.  It is well-established doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua sponte 
or by any party, at any state in the proceedings, and, once 
apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  To that end, the Board must ascertain whether 
new and material evidence has been presented, before addressing 
the merits of any claim reopened.

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2010.  A transcript 
of that proceeding is of record.  At that hearing, the Veteran 
submitted additional documentary evidence along with a written 
waiver for its initial consideration by the RO.  

The Board herein determined independent of the RO's prior 
determination that new and material evidence has been received by 
VA to reopen his previously denied claims for service connection.  
His reopened claims, however, are herein addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right ankle sprain, headaches, a 
stomach disorder, and degenerative joint disease of the knees was 
most recently denied by the RO in its decision of November 2000; 
following written notice to the Veteran of that denial in 
December 2000, along with notice of his appellate rights, no 
timely appeal was initiated.  

2.  A claim to reopen for service connection for a right ankle 
sprain, headaches, a stomach disorder, and degenerative joint 
disease of the knees was received by VA in March 2003.  

3.  Since entry of the November 2000 denial, evidence received by 
VA was not previously before VA decision makers, relates to an 
unestablished fact, and raises a reasonably possibility of 
substantiating the previously denied claims for service 
connection for a right ankle sprain, headaches, a stomach 
disorder, and degenerative joint disease of the knees.


CONCLUSIONS OF LAW

1.  The RO's decision of November 2000, denying most recently the 
Veteran's claims for service connection for a right ankle sprain, 
headaches, a stomach disorder, and degenerative joint disease of 
the knees, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2010).  

2.  Since entry of that decision in November 2000, new and 
material evidence has been received by VA with which to reopen 
the previously denied claims for service connection for a right 
ankle sprain, headaches, a stomach disorder, and degenerative 
joint disease of the knees.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material evidence 
had been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110,  1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
In addition, certain chronic diseases, such as arthritis and a 
peptic ulcer, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection for a right ankle sprain, headaches, a stomach 
disorder, and degenerative joint disease of the knees was 
previously denied by actions of the RO, and most recently by a 
rating decision entered by the RO in November 2000.  Notice of 
that denial was furnished to the Veteran in writing in December 
2000, at which time he was also notified of his appellate rights.  
Inasmuch as no timely appeal of that decision was initiated, the 
November 2000 denials of service connection as referenced above 
were rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the most recent denials of service 
connection in November 2000, as set forth above, the question at 
this juncture is whether new and material evidence has been 
received by VA to reopen the Veteran's previously denied claims 
therefor.  This ordinarily necessitates a review of the evidence 
submitted prior to and subsequent to those most recent, final 
denials.  However, in this instance, notice is taken by the Board 
that the record includes medical opinion evidence from the 
Veteran's private attending physician set forth in a May 2006 
statement received by VA in June 2006 that the Veteran suffered 
from a right ankle disorder and degenerative joint disease of the 
both knees, which as likely as not, were a continuation of 
conditions developed during military service.  In addition, 
testimony was received at the Board hearing from the Veteran and 
his spouse that his headaches and stomach disorder originated in 
service and that chronic symptoms of each were present on a 
fairly continuous basis during the immediate postservice years 
and thereafter, requiring self-treatment for headaches and 
physician prescribed care for gastric distress.  Such evidence, 
the credibility of which, although not its weight, is to be 
presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
meets the requisites of 38 C.F.R. § 3.156, including raising a 
reasonable possibility of substantiating the claims for service 
connection for a right ankle sprain, headaches, a stomach 
disorder, and degenerative joint disease of the knees.  To that 
extent, alone, the previously denied claims therefor are reopened 
and such matters are further addressed in the Remand portion of 
this document.


ORDER

New and material evidence having been received, the claims for 
service connection for a right ankle sprain, headaches, a stomach 
disorder, and degenerative joint disease of the knees, are 
reopened.


REMAND

There remain for consideration the merits of the Veteran's 
reopened claims for service connection for a right ankle sprain, 
headaches, a stomach disorder, and degenerative joint disease of 
the knees, but it appears that additional development is 
necessary prior to the Board's entry of a final decision as to 
each such matter.  In this regard, the Board notes that the 
Veteran at his recent hearing indicated that inservice treatment 
records compiled at Kelly Air Force Base, as well as records of 
postservice medical care from the same facility, are missing from 
his claims folder, as are medical records from private medical 
providers, including Doctors Mears and Peters, by whom he was 
treated shortly after his retirement from military service and in 
postservice years.  Efforts to obtain these records are found to 
be needed, as are the conduct of VA medical examinations as to 
the disorders in question and the solicitation of medical 
opinions as to the nexus of claimed disabilities to service.  
Remand to permit the AMC to undertake this development is 
therefore necessitated.  38 C.F.R. § 19.9 (2010).  

Accordingly, this portion of the Veteran's appeal is REMANDED for 
the following actions:

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159 (2010), 
in terms of the remaining appellate issues 
as to the Veteran's reopened claims for 
service connection for right ankle sprain, 
headaches, a stomach disorder, and 
degenerative joint disease of the knees.

Also, request that the Veteran identify in 
writing to the extent possible all VA and 
non-VA health care providers or facilities, 
including Doctors Mears and Peters as 
referenced at the recent hearing, who have 
treated him since service for his any of 
his claimed disorders, to include the names 
and addresses of those providers or 
facilities, the specific disability 
treated, and the approximate dates of 
treatment.  

2.  Through contact with the National 
Personnel Records Center, the U.S. Air 
Force, and the Clinic formerly located at 
Kelly Air Force Base or any applicable 
records repository, obtain any all service 
treatment records and postservice treatment 
records compiled by the service department, 
not already on file, for inclusion in the 
Veteran's VA claims folder.  

Efforts to obtain these and any other 
Federal records must continue until the AMC 
locates the records in question and 
associated same with the claims folder, or 
determines that the records sought do not 
exist or that further efforts to obtain 
same would be futile, and, if it is so 
determined, then appropriate notice under 
38 C.F.R. § 3.159(e) must be provided to 
the Veteran and he must then be afforded an 
opportunity to respond.  

3.  Obtain records of private medical 
treatment, not already on file, as 
referenced in indented paragraph number one 
above, including those from Doctors Mears 
and Peters, for inclusion in the Veteran's 
VA claims folder.

4.  Thereafter, afford the Veteran VA 
medical examinations for evaluation of the 
nature and etiology of his claimed right 
ankle sprain, headaches, a stomach 
disorder, and degenerative joint disease of 
the knees.  The claims folder should be 
made available to and reviewed by each and 
every VA  examiner for use in the study of 
this case and the prepared report of each 
such evaluation should indicate whether the 
claims folder was made available and 
reviewed.  Such examinations should also 
entail the taking of a complete medical 
history, as well as the conduct of a 
physical examination and all diagnostic 
studies deemed warranted by each respective 
examiner.

As well, the VA examiners are asked to 
offer an opinion as to the following:

Is it at least as likely as not (50 percent 
or more likelihood) that any residuals of a 
right ankle sprain, headaches, stomach 
disorder, or disorder of either knee, 
inclusive of degenerative joint disease, 
that are now present began during service 
or are causally linked to any incident of 
active duty?  Is it at least as likely as 
not (50 percent or more likelihood) that 
arthritis or degenerative joint disease of 
either knee or the right ankle, or a peptic 
ulcer, was manifested to during the one-
year period immediately following either 
service discharge in June 1967 or January 
1981, and if so, how and to what degree?

In responding, the examiners are requested 
to formulate their opinions utilizing the 
at least as likely as not language.  The 
term as likely as not does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if any requested opinion cannot be 
provided without resort to speculation, the 
examiners should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

5.  Lastly, readjudicate the Veteran's 
reopened claims for service connection for 
residuals of a right ankle sprain, 
headaches, stomach disorder, or disorder of 
either knee, inclusive of degenerative 
joint disease, and if any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


